DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 1/04/2021, which are in response to USPTO Office Action mailed 10/13/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US PGPUB No. 2017/0052835) in view of Contractor et al. (US PGPUB No. 2016/0188383; Pub. Date: Jun. 30, 2016).

Regarding independent claim 1,
Cook discloses a method of operating a data access service, wherein the data access service provides an interface layer between multiple application services and multiple storage services, See FIG. 2 and Paragraph [0029], (FIG. 2 illustrates a Local SDK Platform 201 operatively coupled with a plurality of applications 203A-203B of a computing system 100 that is further coupled with Backend Services/ 3rd Party Services 105, i.e. the local SDK platform 201 is an interface layer between multiple application services and multiple storage services.).
the method comprising: maintaining a data structure comprising a plurality of code configurations corresponding to the multiple application services associated with a plurality of data request rules, See Paragraph [0029]. (Local SDK platform 201 comprises Application Discovery Module (ADM) configured to store collected and/or received information regarding non-core SDK module instances (207A-207B) of applications (203A-203B) in a data structure connected to the local SDK platform, i.e. a non-core SDK module instance is a code configuration for a particular application service, information regarding these module instances is maintained in a data structure of the ADM.). See Paragraph [0037], (Non-core SDK module instances (207A-207B) correspond with deep link requests made to the local SDK platform, i.e. a data request rule.).
wherein for each data request rule of the plurality of data request rules, the data structure comprises at least one customized code configuration for each of the multiple application services; See Paragraph [0037], (Non-core SDK module 
receiving, in the data access service, a code configuration query from an application service running on a user device, wherein the code configuration query includes at least one data request rule; See FIG. 3 and Paragraph [0037], (The method of FIG. 3 includes step 300 wherein a local SDK platform instance receives a request from a non-core SDK module instance (207A of Application 203A) corresponding to a deep link to an application, i.e. receiving a code configuration query from an application service of a user device.). Note that Applications such as Application A 203A is a component of Computing System 100, i.e. the application service is running on a device.
in response to receiving the code configuration query, retrieving, in the data access service, at least one code configuration corresponding to the application service from the data structure based on the at least one data request rule; See FIG. 3 and Paragraph [0039], (At step 304 the local SDK platform determines how to service the request including using the ADM, i.e. the data structure, to discover which applications that include non-core SDK modules, i.e. the code configurations having data request rules, may be used to service the request, i.e. retrieving at least one code configuration corresponding to the application service from the data structure based on a data request rule.).
providing, in the data access service, the one or more customized code configurations to the application service running on the user device; See FIG. 3 And Paragraph [0042], (The backend service or 3rd party service may provide a response to the request that may include a deep link as a response to said request.). See Paragraph [0045], (The response is sent to the non-core SDK module 207A of Application A 203A wherein the response corresponds to data specifying an application, i.e. information about an application and/or its functionality corresponds to the customized code configuration.)
receiving, in the data access service and from the application service, a request for data from a database in a storage service of the multiple storage services, wherein the request for data uses the one or more customized code configurations in the request; See Paragraph [0039], (Requests, i.e. requests using customized code configurations, may sent to a backend service or a 3rd party service to be serviced and returned to the computing system, i.e. a request for data from a database in a storage service of the multiple storage services, e.g. the backend services/3rd party services 105.).
and in response to receiving the request for data, obtaining, in the data access service, data corresponding the request for data from the storage service and providing the data to the application service running on the user device. See Paragraph [0039], (Requests, i.e. requests using customized code configurations, may sent to a backend service or a 3rd party service to be serviced and returned to the computing system, i.e. a request for data from a database in a storage service of the multiple storage services, e.g. the backend services/3rd party services 105.).
Cook does not disclose generating, in the data access service, one or more customized code configurations from the at least one code configuration corresponding to the application service, wherein the one or more customized code configurations are generated based on the at least one data request rule;
Contractor discloses generating, in the data access service, one or more customized code configurations from the at least one code configuration corresponding to the application service, wherein the one or more customized code configurations are generated based on the at least one data request rule; See Paragraph [0017], (Disclosing a system for exposing multiple capabilities from a set of applications of a user device. The method includes a super application configuration agent configured for maintaining a record of all applications currently exposing services thereto. Users may generate custom user applications via the super application configuration agent by defining rules using the configuration agent rule operator module to describe the desired custom application's specifications, i.e. generating customized code configuration according to data request rules.).
Cook and Contractor are analogous art because they are in the same field of endeavor, application management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook to include the step of generating custom application specifications as disclosed by Contractor. Doing so would allow the system to create customized application services to suit their needs according to a variety of parameters. The resulting improvement would be the flexibility provided by open-ended customizable application services.



Regarding independent claim 11,
The claim is analogous to the subject matter of independent claim 1 directed to a computing apparatus and is rejected under similar rationale.

Regarding independent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Contractor as applied to claim 1 above, and further in view of Warren et al. (US PGPUB No. 2015/0310526; Pub. Date: Oct. 29, 2015).
Regarding dependent claim 2,
	As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
	Cook-Contractor does not disclose the step of suggesting, in the data access service, an additional code configuration query from the application service running on the user device indicating one or more additional data request rules.
	Warren discloses the step of suggesting, in the data access service, an additional code configuration query from the application service running on the user device indicating one or more additional data request rules. See Paragraph [0052], (Disclosing a method of query optimization wherein a product service, i.e. a data access service, receives a query and parses the query content for an area specified in a rule set. A modified query, i.e. an additional query suggestion, is generated based on configuration data comprising a biasing profile of words or phrases associated with specific actions specifying application or return results as defined by rules of the rule set, i.e. indicating one or more additional rules.)
Cook, Contractor and Warren are analogous art because they are in the same field of endeavor, methods and systems for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the method of generating modified queries as described by Warren. Doing so would allow the system to generate suggestions for queries that more closely represent labels/names recognizes by the search engine’s configuration data as described in paragraph [0052] of Warren. The query suggestions are able to provide alternative spellings, synonyms or other similar reworking of an input search query before sending the query to the search engine as described in Paragraph [0019] of Warren.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computing apparatus and is rejected under similar rationale.

Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Contractor as applied to claim 1 above, and further in view of Wise (US PGPUB No. 2017/0048222; Pub. Date: Feb. 16, 2017).
Regarding dependent claim 3,
	As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
	Cook-Contractor does not disclose the step wherein the code configuration query from the application service further indicates a user type;
	and the one or more customized code configurations provided to the application service running on the user device are provided based on the indicated user type.
Wise discloses the step wherein the code configuration query from the application service further indicates a user type; See Paragraph [0053], (Data retrieval identifies records based on indications of user account types using information provided in a search query.).
	and the one or more customized code configurations provided to the application service running on the user device are provided based on the indicated user type. See Paragraph [0053], (Data retrieval identifies records based on indications of user account types using information provided in a search query; i.e. content is delivered based on an identification of a user's account type.)
Cook, Contractor and Wise are analogous art because they are in the same field of endeavor, methods and systems for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the account type identifications disclosed by Wise.  Doing so would allow the system to deliver requested packages to users with appropriate user types.



Regarding dependent claim 4,
As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
	Cook-Contractor does not disclose the step wherein the code configuration query from the application service further indicates an access level; 
and the one or more customized code configurations provided to the application service running on the user device are provided based on the indicated access level.
Wise discloses the step wherein the code configuration query from the application service further indicates an access level; See Paragraph [0053], (Data retrieval identifies records based on indications of user account types using information provided in a search query. See Paragraph [0024], (A user type describing which app states a user can access; i.e. an access level.).
and the one or more customized code configurations provided to the application service running on the user device are provided based on the indicated access level. See Paragraph [0053], (Data retrieval identifies records based on indications of user account types using information provided in a search query. See Paragraph [0024], (A user type describing which app states a user can access; i.e. an access level.).
Cook, Contractor and Wise are analogous art because they are in the same field of endeavor, methods and systems for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the account type identifications disclosed by Wise.  Doing so would allow the system to deliver requested packages to users with appropriate user types.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computing apparatus and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computing apparatus and is rejected under similar rationale.

Claim 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Contractor as applied to claim 1 above, and further in view of Shanmugam et al. (US PGPUB No. 2015/0363191; Pub. Date: Dec. 17, 2015).
Regarding dependent claim 5,
As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
Cook-Contractor does not disclose the step wherein the code configuration query from the application service further indicates a dataset type;
	and the one or more customized code configurations provided to the application service running on the user device are provided based on the indicated dataset type.
Shanmugam discloses the step wherein the code configuration query from the application service further indicates a dataset type; See Paragraph [0035], (User requests are identified by a request type or workflow name for designating a request template for handling the request, i.e. a dataset type.).
	and the one or more customized code configurations provided to the application service running on the user device are provided based on the indicated dataset type. See Paragraph [0034], (A request type identifies one or more templates used by application software to obtain and store data related to requests, .e.g. the specific software code, transmitted by computer(s) and/or mobile devices of users.).
Cook, Contractor and Shanmugam are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the method of providing a request type for handling template requests as described by Shanmugam. Doing so would allow the system to provide relevant content based on a specified datatype.

Regarding dependent claim 10,
	As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
	Cook further discloses the step wherein the at least one of the multiple storage services comprises one or more of a file system, a Relational Database Management System (RDBMS), See Paragraph [0020], (The backend services portion of the SDK platform includes a data repository which may be embodied as any type of storage unit and/or device e.g. a file system, database, collection of tables or any other storage mechanism.).
	Cook-Contractor does not disclose the use of a stream.
	Shanmugam discloses the use of a stream. See Paragraph [0090], (Disclosing a communication interface that carries digital data streams representing various types of information.).
	Cook, Contractor and Shanmugam are analogous art because they are in the same field of endeavor, application management systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the communication interface of Shanmugam. Doing so would allow the system to process incoming streams of data requests from a variety of disparate data sources.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computing apparatus and is rejected under similar rationale.
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Contractor as applied to claim 1 above, and further in view of Shah et al. (US PGPUB No. 2017/0371937; Pub. Date; Dec. 28, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
Cook-Contractor does not disclose the step wherein providing the one or more customized code configurations to the application service running on the user device comprises one or more of exporting and saving a file including each of the one or more customized code configurations.
Shah discloses the step wherein providing the one or more customized code configurations to the application service running on the user device comprises one or more of exporting and saving a file including each of the one or more customized code configurations. See Paragraph [0079], (Disclosing a method for searching and publishing candidate API files in storage. A candidate API set is generated and organized as a web page document with a list of candidate APIs stored in an API storage system, i.e. exporting and saving a file including customized code configurations.).
Cook, Contractor and Shah are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the method of generating and storing a list of candidate APIs as disclosed by Shah. Doing so would provide access to individual candidate API files and further obtaining the candidate API files for automated publishing as described in Paragraph [0079] of Shah, the resulting improvement would be the ability to provide focused content automatically as requested.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computing apparatus and is rejected under similar rationale.

Claim 7-9 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Cooper as applied to claim 1 above, and further in view of COOPER et al. (US PGPUB No. 2016/0105328; Pub. Date: Apr. 14, 2016).
Regarding dependent claim 7,
As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
Cook-Contractor does not disclose the step wherein providing the one or more customized code configurations to the application service running on the user device comprises surfacing a view of each of the one or more customized code configurations.
	COOPER discloses the step wherein providing the one or more customized code configurations to the application service running on the user device comprises surfacing a view of each of the one or more customized code configurations. See Paragraph [0068], (Illustrating a user interface for providing input search queries via search bar 520 wherein the first input or search inquiry may be detected on an API. The detection causing display of additional information for the API that was selected or searched as a result of the input, i.e. surfacing a view.) See Paragraph [0069], (A second input may cause a second additional window to be opened on the graphical user interface of [0068] for illustrating additional information for the API method such as parameters for executing said method, i.e. the surfaced view comprises details about the APIs, i.e. the customized code configurations.).

Regarding dependent claim 8,
As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
Cook-Contractor does not disclose the step wherein providing the one or more customized code configurations to the application service running on the user device further comprises displaying a preview of data retrieved by executing the one or more customized code configurations.
COOPER further discloses the step wherein providing the one or more customized code configurations to the application service running on the user device further comprises displaying a preview of data retrieved by executing the one or more customized code configurations. See Paragraph [0068], (Illustrating a user interface for providing input search queries via search bar 520 wherein the first input or search inquiry may be detected on an API. The detection causing display of additional information for the API that was selected or searched as a result of the input, i.e. displaying a preview.) See Paragraph [0070], (A second additional window may be displayed following a third input where a call may be executed using the parameters of the method that returns data in an open standard format used by the API for transmitting data between applications, i.e. displaying a preview by executing the one or more customized code configurations.).
Cook, Contractor and COOPER are analogous art because they are in the same field of endeavor, application deployment and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the method of previewing API data as disclosed by COOPER. Doing so would allow the system to provide users with additional information that allows them to determine whether a selected option suits their needs. The resulting improvement would be that users are able to obtain more information about an API before committing to its use.

Regarding dependent claim 9,
As discussed above with claim 1, Cook-Contractor discloses all of the limitations.
Cook-Contractor does not disclose the step wherein the at least one of the multiple application services comprises one or more of a distributed application, an Open Database Connectivity (ODBC) service, and a Representational State Transfer (REST) service.
COOPER further discloses the step wherein the at least one of the multiple application services comprises one or more of a distributed application, an Open Database Connectivity (ODBC) service, See Paragraph [0028], (The disclosed cloud computing environment includes cloud resources that may be on a distributed network, distributed across multiple cloud computing systems and/or individual network-enabled computing devices, i.e. a distributed application.)
and a Representational State Transfer (REST) service. See Paragraph [0043], (Stubs act as a module for handling REST calls from other devices among other functionalities.)
	Cook, Contractor and COOPER are analogous art because they are in the same field of endeavor, application deployment and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Cook-Contractor to include the use of distributed applications and REST services as disclosed by COOPER. Doing so would allow the system greater flexibility in application management and delivery via cloud computing. The resulting improvement would be the ability to manage application data in a cloud environment, thus saving storage space on the user terminal.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computing apparatus and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computing apparatus and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computing apparatus and is rejected under similar rationale.
Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 1-2, 11-12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159